DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0064336 A1) in view of Strom et al. (US 2015/0281706 A1).

Regarding Claims 1, 10, and 11, Zhang discloses a video encoding/decoding method via an electronic apparatus comprising: a video decoder circuit configured to perform operations comprising: receiving raw pixel data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video [Zhang: FIG. 1], the current block comprising a transform block [Zhang: ¶ [0007]: this disclosure describes a method of decoding video data, the method comprising: using a first Rice parameter derivation method and a second Rice parameter derivation method for decoding coefficient levels of a single transform unit (TU) of a current coding unit (CU) of a current picture of the video data, wherein: the first Rice parameter derivation method is a statistics-based derivation method, and the second Rice parameter derivation method is a template-based derivation method; and reconstructing a coding block of the current CU by adding samples of one or more prediction units of the current CU to corresponding samples of a transform block of the TU]; determining a regular bin budget for the transform block [Zhang: ¶ [0116]: To improve throughput, the second and third passes may not process all of the coefficients in a CG.  Rather, the first eight coeff_abs_level_greater1_flags in a CG are coded in regular mode.  After that, the values are left to be coded in bypass mode in the fifth pass by the syntax coeff_abs_level_remaining.  Similarly, only the coeff_abs_level_greater2_flag for the first coefficient in a CG with magnitude larger than 1 is coded.  The rest of coefficients with magnitude larger than 1 of the CG use coeff_abs_level_remaining to code the value.  This technique may limit the number of regular bins for coefficient levels to a maximum of 9 per CG: 8 for the coeff_abs_level_greater1_flags and 1 for coeff_abs_level_greater2_flags]; wherein a number of the regular bins used for entropy coding the transform block is limited by the determined regular bin budget [Zhang: ¶ [0116]]; and performing inverse transform operations on the samples of transform coefficients to generate samples of residual signals [Zhang: ¶ [0029]: In HEVC and particular other block-based video coding systems, a picture is encoded using a set of coding units (CUs).  Each CU of a picture may correspond to one or more co-located coding blocks within the picture.  To encode a CU, a video encoder may determine predictive blocks for one or more prediction units (PUs) of the CU and may determine residual data for the CU based on samples in the predictive blocks for the PUs of the CU and corresponding samples in the coding blocks of the CU.  For instance, each sample of the residual data of the CU may be equal to a difference between a sample in a predictive block of a PU of the CU and a corresponding sample of the coding block of the CU.  The residual data for the CU may be partitioned into one or more transform blocks, each of which corresponds to a transform unit (TU) of the CU.  The video encoder may then apply a transform, such as a discrete cosine transform, to a transform block of a TU to determine a coefficient block.  The values of coefficients in the coefficient block may be referred to as "coefficient levels." For instance, in HEVC, a transform coefficient is a scalar quantity, considered to be in a frequency domain, that is associated with a particular one-dimensional or two-dimensional frequency index in an inverse transform part of the decoding process; a transform coefficient level may be an integer quantity representing a value associated with a particular two-dimensional frequency index in the decoding process prior to scaling for computation of a transform coefficient value.  In some examples, the video encoder may quantize the coefficient levels in the coefficient block]; and reconstructing [Zhang: ¶ [0027]: In various video encoding techniques, particular syntax elements are entropy encoded to reduce the number of bits required to represent the syntax elements.  As part of entropy encoding a syntax element, a video encoder may binarize the syntax element.  Binarizing a syntax element refers to a process of determining a variable length binary code that represents the syntax element.  Thus, a binarized syntax element is the determined variable length binary code that represents the syntax element.  The binarized syntax element may be referred to as a code word.  The video encoder may encode a binarized syntax element using an arithmetic coding technique.  For example, the video encoder may encode a binarized syntax element using Context Adaptive Binary Arithmetic Coding (CABAC).  Conversely, a video decoder may use the arithmetic coding technique to decode the binarized syntax element.  The video decoder may then debinarize the binarized syntax element to recover the original value of the syntax element.  The video decoder may then use the recovered syntax element as part of a process to reconstruct one or more pictures of video data].
Zhang may not explicitly disclose when the transform block is a transform-skipped block: entropy decoding the transform block as either regular bins using context modeling or as bypass bins without context modeling, wherein at least some of the regular bins are entropy decoded as samples of residual signals; when the transform block is not a transform-skipped block: entropy decoding the transform block as either regular bins using context modeling or as bypass bins without context modeling, wherein at least some of the regular bins are entropy decoded as samples of transform coefficients.
However, Strom discloses a video encoding/decoding method via an electronic apparatus comprising: a video decoder circuit configured to perform operations comprising: receiving data [Strom: ¶ [0006]: The next step is to transform this residual block.  The transform is done with a DCT-like transform, resulting in a block of transform coefficients.  An example of a transformed block is shown in the left diagram in FIG. 4.  Note that the illustrated values are not mathematically correct, but are used for illustrative purposes.  The diagram to the right in FIG. 4 illustrates a diagonal scanning order applied on the transform block]; when the transform block is a transform-skipped block: entropy decoding the transform block as either regular bins using context modeling or as bypass bins without context modeling, wherein at least some of the regular bins are entropy decoded as samples of residual signals [Strom: ¶ [0029]: According to a first aspect, a method is provided, which is to be performed by a video decoder.  The decoder is operable according to a video decoding scheme applying residual decoding comprising use of a context model for deriving contexts to be used for decoding flags, in a bitmask, which flags indicate, respectively, whether an absolute value of a non-zero transform coefficients in a transformed residual block is greater than one.  The context model comprises a plurality of states, where each state corresponds to a context and a probability… The method comprises; for a transform-skipped residual block comprising residual values, and not transform coefficients, deriving of contexts to be used for decoding flags, in a bitmask, where the flags indicate, respectively, whether an absolute value of a non-zero residual value in the transform-skipped block is greater than one, by use of the context model.  However, this time starting in the second state D instead of in the first state A, as for transformed blocks]; when the transform block is not a transform-skipped block: entropy decoding the transform block as either regular bins using context modeling or as bypass bins [Strom: ¶ [0029]: A procedure for deriving contexts for a number of flags related to transform coefficients (i.e. not residual values) is started in a first state, A, and where, after decoding a flag which corresponds to an absolute value of a transform coefficient that is greater than one, the context model goes to a second state, D, which is used for decoding remaining flags in said bitmask]; and performing inverse transform operations on the samples of transform coefficients to generate samples of residual signals [Strom: ¶ [0026]: In HEVC, data is encoded by predicting the pixel values in a certain area, e.g. a 4.times.4 block, and then encode the difference between the predicted pixel values and the original pixel values.  This difference is typically referred to as the residual, and the coding is referred to as residual coding.  In most cases, the residual is further encoded by first transforming it with a DCT-like transform, quantizing the transform coefficients, and then encoding the resulting transform coefficients in a certain order.  The decoder then decodes the quantized transform coefficients, inverse quantize them and performs inverse transform and adds that to the prediction to generate a reconstruction of the block, which is aimed to be similar to the original block]; and reconstructing the current block based on the samples of residual signals [Strom: ¶ [0026]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Strom with the video processing of Zhang in order to reduce the excessive computational load that may arise without boundaries on variables, improving overall quality.

Regarding Claim 2, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhang in view of Strom discloses wherein the regular bin budget is computed based on (i) a maximum allowed number of regular bins per sample and (ii) a number of samples in the transform block [Zhang: ¶ [0061]: As part of context modeling, the video encoder may identify a coding context.  The coding context may identify probabilities of coding bins having particular values.  For instance, a coding context may indicate a 0.7 probability of coding a 0-valued bin and a 0.3 probability of coding a 1-valued bin.  After identifying the coding context, video encoder 20 may divide an interval into a lower sub-interval and an upper sub-interval.  One of the sub-intervals may be associated with the value 0 and the other sub-interval may be associated with the value 1.  The widths of the sub-intervals may be proportional to the probabilities indicated for the associated values by the identified coding context.  If a bin of the syntax element has the value associated with the lower sub-interval, the encoded value may be equal to the lower boundary of the lower sub-interval.  If the same bin of the syntax element has the value associated with the upper sub-interval, the encoded value may be equal to the lower boundary of the upper sub-interval.  To encode the next bin of the syntax element, video encoder 20 may repeat these steps with the interval being the sub-interval associated with the value of the encoded bit.  When the video encoder repeats these steps for the next bin, the video encoder may use modified probabilities based on the probabilities indicated by the identified coding context and the actual values of bins encoded].
	
Regarding Claim 3, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
[Zhang: Table 4; and Strom: ¶ [0018]].

Regarding Claim 4, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhang in view of Strom discloses wherein the transform block encompasses a plurality of subblocks of the current block [Zhang: ¶ [0030]].

Regarding Claim 5, Zhang in view of Strom disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhang in view of Strom discloses wherein no constraint is applied on a total number of context-coded bins for an individual subblock [not applying a constraint appears to be a negative limitation and is disclosed by Zhang not disclosing a constraint as required by the claim].

Regarding Claim 6, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhang in view of Strom discloses wherein no constraint is applied on a total number of context-coded bins for an individual syntax element or a coding pass [not applying a constraint appears to be a negative limitation and is disclosed by Zhang not disclosing a constraint as required by the claim].

Regarding Claim 7, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhang in view of Strom discloses wherein the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling a position of last significant coefficient of the transform block [Zhang: ¶ [0113]: As described in sub-clause 9.3.4.2.5 of the HEVC specification, a variable sigCtx is used to derive the value of a context index increment variable (ctxInc) used in selecting the coding context for a significant_flag.  The variable sigCtx depends on the current location relative to the top-left position of the current TU, the color component index cIdx, the transform block size, and previously decoded bins of the syntax element coded_sub_block_flag.  Different rules are applied depending on the TU size.  Sub-clause 9.3.4.2.5 of the HEVC specification provides details of the selection of the context index increment for the significant flagError! Reference source not found].

Regarding Claim 8, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Zhang in view of Strom discloses wherein the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling one or more coded subblock flags [Zhang: ¶ [0113]].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Strom as applied to claim 1 above, and further in view of Hebel et al. (US 2017/0310999 A1).

Regarding Claim 9, Zhang in view of Strom disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Zhang in view of Strom may not explicitly disclose wherein the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling partial absolute values of transform coefficient levels in the transform block.
However, Hebel discloses wherein the number of the regular bins used for entropy coding the transform block includes a number of regular bins used for entropy coding syntax elements for signaling partial absolute values of transform coefficient levels in the transform block [Hebel: ¶ [0082]: In HEVC, the coding of the magnitude of a coefficient (e.g. absLevel) may including the coding of at least three syntax elements--a first coefficient syntax element including a flag indicating if the coefficient has an absolute value greater than one (e.g. gr1 flag), a second coefficient syntax element including a flag indicating if the coefficient has an absolute value greater than 2 (e.g. gr2 flag), and a level remaining syntax element indicating a level remaining.  In coding mode 1101, both the first coefficient syntax element and the second coefficient syntax element are coded, and if the magnitude of the coefficient is 3, the level remaining syntax element would be bypass-coded using Golomb-Rice codes and Exp-Golomb codes.  To improve the throughput, the first coefficient syntax element and the second coefficient syntax element flag may not be always coded for all coefficients in a sub-block.  In coding mode 1102 only the first coefficient syntax element and the level remaining syntax element (magnitude of the coefficient is 2) are coded.  After eight first coefficient syntax elements in a sub-block are coded, coding mode 1103 may be used where no first coefficient syntax element are coded for the rest of the coefficients and the level remaining syntax element (magnitude of the coefficient is 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Zhang in view of Strom with the video processing of Hebel in order to more easily categorize processing levels, improving overall efficiency and quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482